Citation Nr: 1212053	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-16 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran, who is the appellant, was a member of the Army National Guard from January 1989 to January 1995.  He served on active duty from November 1990 to May 1991 and he had a period of active duty for training from June 20, 1989, to October 25, 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing as well as an earlier hearing before a Decision Review Officer at the Regional Office have been associated with the record.  

In May 2010 and July 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Gastroesophageal reflux disease was not affirmatively shown to have had onset during service, and gastroesophageal reflux disease, first diagnosed after service, is unrelated to an injury, disease, or event in service. 




CONCLUSION OF LAW

Gastroesophageal reflux disease is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 




The RO provided pre-adjudication VCAA notice by letter, dated in November 2008.  The notice included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004)(pre-adjudication VCAA notice);  and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private records such as those from A.M., M.D.  The Veteran himself has submitted statements from Dr. A.M. in support of his claim.  He has not identified any additionally available evidence for consideration in his appeal. 






VA has conducted medical inquiry in an effort to substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in April 2009 and in September 2010 with addendums in November 2010 and in September 2011.  While the VA examiner in September 2010 not specifically refer to other medical opinions in the record, the VA examiner stated that he had reviewed the Veteran's file.  As the VA examination in 2010 and the addendums in 2010 and in 2011 contained the Veteran's medical history, findings, and an opinion with a rationale to support the conclusion reached in the opinion, the Board finds that the report of VA examination in September 2010 and the addendums are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 


In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Facts

The Veteran was a member of the Louisiana Army National Guard from January 1989 to January 1995.  He had a period of active duty for training from June 20, 1989, to October 25, 1989, and he served on active duty from November 1990 to May 1991.  The Veteran is not a Persian Gulf Veteran because he did not serve in Southwest Asia theater of operations during the Persian Gulf War. 

Before service, private medical records from the Green Clinic show that in March 1988 the Veteran complained of abdominal discomfort and diarrhea.  Three days later, the Veteran was doing much better and the physician decided against a gastrointestinal workup.  






The service treatment records show that on enlistment physical examination in January 1989, there was no complaint or finding of stomach or intestinal trouble.  

In July 1989, during the period of active duty for training, the Veteran complained of stomach problems over three days.  There were no findings on examination and the assessment was a history of peptic ulcer disease that preexisted service.  

In August 1990, in the interim between the period of active duty for training and the period of active duty, the Veteran complained of stomach pain and diarrhea, and the assessment was intestinal virus with partial dehydration. 

In December 1990, during the period of active duty, the Veteran complained of stomach ulcers for three years.  He was given "Mylanta for stomach ulcers."  In April 1991 on dental questionnaire, it was noted that stomach ulcers were diagnosed in 1988 and that the Veteran was taking Tagamet and Maalox for the ulcers on an as-needed basis, which last occurred in March 1991.  On a demobilization physical examination in April 1991, the Veteran gave a history of stomach or intestinal trouble, and it was noted that he had a history of peptic ulcer disease.  On examination, the abdomen was normal and there was no finding of gastroesophageal reflux. 

In June 1994, after the period of active duty, the Veteran gave a history of stomach or intestinal trouble, and it was noted that a diagnosis of ulcer was made one year ago and that it was not a problem at present.  On examination, the abdomen was normal and there was no finding of gastroesophageal reflux.  

The Veteran filed his original claim for disability compensation in August 2004.  A gastrointestinal disorder or gastroesophageal reflux disease was not among the claimed disabilities.  





In January 2005, the Veteran filed a claim of service connection for stomach ulcers, asserting that he had moderate reflux, pain, bloody bowels, and weight loss as well as six episodes the previous year.  In a decision in April 2005, the RO denied service connection for stomach ulcers.  The Veteran did not appeal the rating decision.  

VA records show that in February 2005 the Veteran complained of indigestion and post-prandial diffuse abdominal discomfort, belching, and heartburn.   The pertinent diagnosis was gastroesophageal reflux disease.  In a follow-up visit in May 2005, the diagnosis was dyspepsia, and it was noted that an upper gastrointestinal series was normal.  

Private treatment records from Dr. A.M., dated in 2005 and 2006, do not show any complaint or diagnosis of gastroesophageal reflux disease.  

In July 2008, the Veteran filed a claim of service connection for gastroesophageal reflux disease, stating that he had had problem during active duty and since service.  He submitted a statement, dated in July 2008, from his family physician, Dr. A.M., who diagnosed gastroesophageal reflux disease and who indicated that the Veteran's symptoms had been aggravated by stress due to service from November 1990 to May 1991. 

In April 2009, on VA examination, the Veteran stated that he had heartburn while on active duty.  The diagnosis was gastroesophageal reflux disease.  The VA examiner expressed the opinion that it was at least as likely as not that the current gastroesophageal reflux disease was related to gastritis in service.  The VA examiner explained that the previous diagnosis of stomach ulcers was based on subjective symptoms without objective tests such as an upper gastrointestinal series and that the diagnosis of a gastric complaint at that time would currently be called gastroesophageal reflux disease.  The examiner made little, if any, specific reference to relevant notations in the service record, or to accepted medical principles, to support his opinion.  


At hearings in 2009, the Veteran testified that he began having problems with gastroesophageal reflux disease in about December 1990, after he was activated for Desert Storm, and that he was still suffering from the condition for which he received medication in service and presently.  

In May 2010, the Board remanded the case for a VA medical opinion to clarify the etiology of the gastroesophageal reflux disease, namely, to ascertain whether the gastrointestinal condition in service had its onset during service or whether it preexisted service and was aggravated by service.  

On VA examination in September 2010, the diagnosis was gastroesophageal reflux, but the Veteran's file was not available to the VA examiner.  In an addendum report in November 2010, after the Veteran's file was not available to the VA examiner, the same VA examiner stated that as a diagnosis of gastroesophageal reflux disease was not found in the service record, he would have to resort to speculation as to whether the Veteran's current diagnosis was connected to symptoms documented in the health record.  The VA examiner stated that the current symptoms were consistent with gastroesophageal reflux, but that there were no complaints or history documented in the service treatment records which were consistent with gastroesophageal reflux.  The VA examiner concluded that he would have to resort to speculation as to whether the Veteran's current gastroesophageal reflux disease was connected with the symptoms that were documented in service, because the current symptoms were consistent with esophageal discomfort and the in-service documented complaints and diagnoses were not consistent with esophageal symptoms.    

In July 2011, the Board remanded the case again because it was not clear from the VA examiner's statement whether an opinion could not be determined because of the state of current medical knowledge or that the etiological question could not be determined from among several potential factors that is, was the VA examiner unable to furnish more than an inconclusive opinion based on a consideration of all procurable and assembled information.  A clarifying medical opinion was sought.   


In September 2011, the VA examiner who conducted the gastrointestinal examination in September 2010 and provided an addendum opinion in November 2010, furnished a clarifying opinion based on a review of the entire record including additional updated VA records.  

The VA examiner concluded that the available service records were not sufficient to find that the Veteran had symptoms of gastroesophageal reflux prior to or during his time of service.  The VA examiner referred to various service records as support for opinion.  He stated that there was no documentation of gastroesophageal reflux symptoms prior to the end of the Veteran's periods of active duty, and that the documentation of gastrointestinal problems that the Veteran did have prior to and during service were indicative of gastroesophageal reflux disease.  The VA examiner stated that the Veteran's history of "ulcers" was not objectively supported by the available medical records, and that gastroesophageal reflux had many potential contributing and aggravating factors including alcohol use, tobacco use, obesity, and dietary triggers.  The VA examiner concluded that an etiological opinion that would support the Veteran's claim was not possible without resorting to speculation, as it was beyond what may reasonably be concluded based on the evidence of record and current medical knowledge.  

VA records show that in a September 2011 endoscopic biopsies suggested an esophageal abnormality.  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not service in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 





Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The service treatment records for the period of active duty for training and for the period of active duty do not show any complaint, history, symptom, treatment, or diagnosis of gastroesophageal reflux disease.  The Veteran did have gastrointestinal symptoms associated with a history of peptic ulcer disease, not gastroesophageal reflux disease.  And service connection for peptic ulcer disease has been denied by the RO and the Veteran did not appeal the denial of service connection.    


On the basis of the service treatment records alone, gastroesophageal reflux disease was not affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. § 1110 and § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As there is not one entry in the service treatment records, pertaining to the gastroesophageal reflux disease, the service treatment records lack the documentation of the combination of manifestations sufficient to identify th claimed disease and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then service connection my be shown by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by an initial diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). 

In statements and in testimony, the Veteran stated that he has had symptoms of gastroesophageal reflux disease since about December 1990. 

The Veteran is competent to describe symptoms of reflux and he is competent to describe continuous symptoms since service, which are within the realm of the Veteran's personal knowledge.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).





Since the Veteran is competent to describe in-service symptoms and continuous symptoms since service, his statements and testimony are to be consider, that is, the statements and testimony are admissible as evidence.  

The Board must now determine whether the evidence is credible, that is, is the evidence plausible or capable of being believed.  Stated differently, is the evidence reliable or trustworthy?  The Board, as fact finder, must assess the credibility of the admissible evidence.  See Washington at 369. 

In determining whether the Veteran's statements and testimony are credible, the Board may consider internal inconsistencies of the Veteran's statements and inconsistencies with other evidence of record.  See Caluza at 512 (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record). 

After the period of active duty, ending in May 1991, there was no complaint, treatment, or diagnosis of gastroesophageal reflux disease until 2005, when the Veteran presented to the VA with complaints of indigestion, belching, and heartburn.  VA records after May 1991 and up to 2005 document many health complaints, but not symptoms of gastroesophageal reflux disease.  The absence of symptoms of gastroesophageal reflux from the period of active duty, ending in May 1991, to 2005, a period over of 14 years, interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b). 

The Veteran testified that in service in December 1990 he began having gastroesophageal reflux symptoms, but the service treatment records show that in December 1990 the Veteran complained of stomach ulcers for three years.  In April 1991, it was noted that stomach ulcers were diagnosed in 1988 and that the Veteran was taking Tagamet and Maalox for the ulcers on an as-needed basis, which last occurred in March 1991.  



On a demobilization physical examination in April 1991, the Veteran gave a history of stomach or intestinal trouble, and it was noted that he had a history of peptic ulcer disease.  On examination, there was no finding of gastroesophageal reflux.  In other words, the Veteran's complaints and history pertained to stomach ulcers, not gastroesophageal reflux.  The Veteran testified that he was still suffering from the gastroesophageal condition for which he received medication in service, but the service treatment records show that the Veteran's medication was for stomach ulcers, not gastroesophageal reflux.  

Also, there was no complaint of symptoms pertaining to gastroesophageal reflux after active duty in 1991 until 2005.  In other words, he had the opportunity to reference his reflux problems but remained silent.  It was not until 2008, many years after service, that the Veteran filed a disability compensation claim for gastroesophageal reflux, relating his symptoms to service at that time. 

The Board finds that the statements and testimony are not credible on the question of continuity of symptomatology due to the inconsistencies in the Veteran's statements and testimony when compared to the other evidence of record including the service treatment records.  For this reason, the Veteran's statements and testimony are not credible on the material issue of fact and have no probative value and are assigned no weight in determining continuity of symptomatology. 

For the foregoing reasons, continuity of symptomatology has not been established by the medical evidence or by the statements and testimony of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for gastroesophageal reflux disease based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now turns to the question of whether service connection for gastroesophageal reflux disease may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  


In that regard, there are three medical opinions of record - two VA and one private - that address whether there is a link between the Veteran's currently diagnosed gastroesophageal reflux disease and his period of service. 

With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

The private family physician expressed the opinion in July 2008 that the Veteran's symptoms of his current gastroesophageal reflux disease had been aggravated by stresses during service.  To the extent the physician may have relied on continuity of symptomatology as asserted by the Veteran, the Board has rejected the Veteran's statements and testimony on continuity.  To the extent the physician may have relied on continuity of symptomatology on the basis of the medical evidence, the private medical provider did not account for significant facts of the case, namely, that the symptoms in service were relevant to stomach pain without any documentation of reflux per se and after service there was no complaint or finding of gastroesophageal reflux until 2005, which interrupts continuity of symptomatology.  Further, as the opinion is conclusionary rather than explanatory, the opinion has limited probative value on a material issue of fact, namely, the existence of a causal relationship between the present disability and the disease or injury incurred in service, otherwise known as the so-called "nexus" requirement.  See Stefl, 21 Vet. App. at 125.  




As for the opinion of the VA examiner in April 2009 that it was at least as likely as not that the Veteran's current gastroesophageal reflux disease was related to gastritis in service, although based on a review of the medical records including service treatment records, the VA examiner did not explain how the Veteran's present disease characterized by reflux was related to complaints of stomach pain and a history of ulcer disease during service.  Further, the VA examiner noted that the Veteran gave a history of heartburn while on active duty, but the service records do not substantiate a complaint of heartburn at all during service.  As the VA examiner relied on an unsubstantiated account of heartburn during service, the opinion is based on an inaccurate factual premise and the opinion has no probative value on the question of whether the current gastroesophageal reflux was related to service.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.). 

Further, like the private physician's opinion, the VA examiner did not account for the significant facts of the case, namely, that the documented symptoms in service pertained to stomach pain only without reflux per se and after service there was no complaint or finding of gastroesophageal reflux until 2005, which interrupts continuity of symptomatology.  Additionally, the VA examiner did not explain the basis for concluding that gastric complaints in service would now be called gastroesophageal reflux disease, when ulcer disease and reflux disease are two distinct medical conditions and the VA examiner acknowledged that there had been no testing for stomach ulcers during service so as to rule out ulcers.  In view of the foregoing, the opinion has limited probative value on the question of whether the current gastroesophageal reflux was related to service. 

As for the opinion of the VA examiner in November 2010, the examiner stated initially that he could not provide an opinion without resorting to speculation on the question of whether the current gastroesophageal reflux was related to symptoms documented in service.  




The VA examiner later stated that it was impossible to render an etiological opinion in support of the Veteran's position without having to resort to speculation because it was beyond what may reasonably be concluded based on the record of evidence and current medical knowledge.  The VA examiner noted the Veteran's complaints documented during service.  The VA examiner explained the basis for his opinion that a conclusion about the Veteran's gastroesophageal reflux disease would be speculative. The VA examiner pointed out that there were no gastroesophageal reflux symptoms documented in the service and that the gastrointestinal problems documented in the record prior to and during service were not characteristic of conditions that were etiologies for gastroesophageal reflux.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion).  

The second VA examiner's opinion has probative value regarding the material issue of fact, that is, whether there was a causal relationship between the present disability and the disease or injury incurred in service, the so-called "nexus" requirement.  Because the VA examiner articulated an explanation or rationale for the conclusion reached in the opinion, which accounts for the facts in the case, the Board finds that the opinion of the VA examiner in September 2011 is adequate to decide the claim and is more persuasive and with greater probative weight than the opinions of the private physician and first VA examiner.  

Despite the fact that the VA examiner was unable to offer an opinion without resorting to speculation in November 2010 and September 2011, the latter opinion is adequate because the examiner indicated that he essentially considered all the procurable and assembled evidence - with the duty to assist in developing the facts having been fulfilled - and current medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 388-91 (2010) (The duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  



The VA examiner's opinion is evidence against the claim because an award of service connection cannot be based on pure speculation under 38 C.F.R. § 3.102. 

Accordingly, the preponderance of the evidence is against the claim of service connection for gastroesophageal reflux disease first diagnosed after service under 38 C.F.R. § 3.303(d). 

As for the Veteran's statements and testimony attributing his current gastroesophageal reflux disease to service, although the Veteran is competent to describe symptoms, gastroesophageal reflux disease is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to whether the gastroesophageal reflux disease was present during service or are related to an injury or disease of in service is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, the Veteran as a lay person is competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 






As the presence or diagnosis of gastroesophageal reflux disease cannot be made by the Veteran, as a lay person, based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis. 

Where, as here, there is a question of the presence or a diagnosis of gastroesophageal reflux disease, not capable of lay observation by case law , and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of gastroesophageal reflux disease in service or gastroesophageal reflux disease before the 2005 diagnosis of the condition, the statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony are not to be considered as competent evidence favorable to claim. 

To the extent the Veteran's statements and testimony are offered as a lay opinion on causation, the cause of the current gastroesophageal reflux disease cannot be determined by the Veteran as a lay person based on an inference, which is based on personal observation without having specialized education, training, or experience.  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of gastroesophageal reflux disease.  Here, the Veteran's lay opinion on causation is not competent evidence, and his opinion is not admissible as evidence.

As the Board does not find the Veteran to be competent to address medical causation, the determination of whether his statements are credible is not reached.






As for the Veteran relating a contemporaneous medical diagnosis, there is no diagnosis of gastroesophageal reflux disease before 2005.  As for the Veteran describing symptoms that later support a diagnosis by a medical professional, the Board has already determined the probative value of the medical opinions favorable to the claim. 

For the above reasons, the preponderance of the evidence is against the claim that gastroesophageal reflux disease is related to an injury, disease, or event in service, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for gastroesophageal reflux disease is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


